In an action by a stockholder of the defendant corporation against the corporation, its directors, officers and others, plaintiff appeals from an order denying her motion for reargument of a motion made by the respondent to require plaintiff to furnish security, pursuant to section 61-b of the General Corporation Law. Appeal dismissed, with $10 costs and disbursements. An appeal does not lie from an order denying such a motion. (Solomon v. Westchester Funeral Home, 265 App. Div. 867.) Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.